Citation Nr: 0816772	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  04-33 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver

INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for 
PTSD.  The veteran testified at a personal hearing at the RO 
in January 2004.  A transcript of the hearing has been added 
to the record. 

This case was previously before the Board in September 2007 
and was remanded for further development.  The case has since 
been returned to the Board and is now ready for appellate 
review. 


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in a July 1990 decision by the Board.  The veteran did 
not appeal the decision.

2. The record does not contain any new evidence that relates 
to an unestablished fact necessary to substantiate the claim 
or raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.	The July 1990 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.	New and material evidence has not been received to reopen 
a claim for service connection for PTSD.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for PTSD before reaching 
the merits of the claim.  

Service connection for PTSD was previously denied in a July 
1990 Board decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
In the present case, the veteran did not file a timely appeal 
to the July 1990 decision.  Accordingly, that decision became 
final.

A finally adjudicated claim may only be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the prior final denial and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical and 
personnel records, VA psychological assessment reports, two 
VA mental status examinations, private treatment notes, and a 
transcript from a personal hearing held at the RO in January 
1990.  The veteran's military occupational specialty was 
supply clerk; he had received no wounds and no decorations or 
badges indicating involvement in combat.  His personnel 
records showed a period of restriction following a court 
martial conviction.  At the time of the August 1988 and April 
1989 VA examinations, he provided vague statements about his 
in-service stressors.  He referred to running over a 
Vietnamese who was riding a bicycle and of seeing a truck 
ahead of him explode after it ran over a land mine.  During 
the former examination, he also claimed combat exposure, 
although this is not supported by the objective record.  Both 
examiners noted some symptoms suggestive of PTSD but found 
that his vague and inadequate history did not support a 
finding of such a diagnosis.  Inpatient observation was 
advised in order to clarify the diagnosis, which he refused. 
The Board found that the evidence was insufficient to show 
PTSD related to his service, noting that the record did not 
contain a definitive diagnosis of PTSD.  Accordingly, the 
claim was denied. 

The veteran applied to reopen his claim for service 
connection for PTSD in January 2003.  During his January 2004 
hearing, he testified that he was diagnosed with PTSD by the 
Social Security Administration (SSA) and was receiving 
disability for the condition.  Numerous SSA requests 
initiated in March 2004, however, failed to yield any records 
confirming his assertions.  Moreover, VA treatment records 
from May 2002 to January 2008 and an April 2004 VA 
examination do not show that he has a current diagnosis of 
PTSD.  On a stressor statement received in February 2004, the 
veteran referred to the last name of an individual reportedly 
wounded in action and indicated that driving a truck had 
caused a stressful reaction.  He said that he had transported 
ammunition and food to the frontlines under sniper fire and 
that he had had resulting panic attacks while in Vietnam.  
While he reported that he had been placed on profiles and 
restrictions in service, he denied ever having been treated 
for these attacks.  The VA outpatient treatment records 
reflect numerous diagnoses, to include an anxiety disorder, 
not otherwise specified; a psychotic disorder, not otherwise 
specified; rule out PTSD; a psychotic disorder with PTSD 
symptoms (such as nightmares and "re-living" of events); 
marijuana dependence; and a personality disorder, not 
otherwise specified.  An April 2004 response from the U.S. 
Armed Services Center for Unit Records and Research (now 
known as the U.S. Army and Joint Services Records Research 
Center) stated that his PTSD claim could not be researched 
because of insufficient stressor information.  The April 2004 
VA examination noted his report that he had been forced to 
remain on base on one occasion because the road had become 
unsecure; the frequent outgoing mortars had made him 
frightened and so anxious he had to be "held down."  He had 
also been afraid he had struck a Vietnamese person who had 
been on a bicycle.  After reviewing the file and examining 
the veteran, the examiner diagnosed an anxiety disorder, not 
otherwise specified; marijuana dependence; and a personality 
disorder, not otherwise specified.  It was commented that the 
veteran's answers about his alleged stressors had been vague 
and that, while he had some symptoms that could be associated 
with PTSD, it was not enough to satisfy the criteria for a 
diagnosis of this disorder.

Fore the foregoing reasons, the Board finds that the evidence 
submitted since January 2003 does not relate to an 
unestablished fact necessary to substantiate the claim 
because the additional evidence shows neither a confirmed 
stressor nor a definitive diagnosis of PTSD.  Therefore, this 
additional evidence is still not sufficient to show PTSD 
related to the veteran's service.  Hence, new and material 
evidence has not been received to reopen the previously 
denied service connection claim for PTSD.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant.



ORDER

Service connection for PTSD remains denied because new and 
material evidence has not been received to reopen the claim.





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


